Order reversed on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that the moving papers fail to show any circumstances which render it necessary or proper to take Mr. Harvie’s deposition as provided in section 288 of the Civil Practice Act, or that Mr. Harvie is a necessary or material witness for the plaintiff on the trial of the action. All concur. (The order granted an examination before trial in an action upon a fire insurance policy.)